Title: To Alexander Hamilton from Richard Kidder Meade, [30 September 1794]
From: Meade, Richard Kidder
To: Hamilton, Alexander


[Frederick County, Virginia, September 30, 1794]
My dear Hamilton
It is some considerable time since I gratified myself with a letter to you. This short one I do not hesitate now to write in order to afford an intimate acquaintance of mine the pleasure he has long wish’d of an introduction to the person of my friend. He is deeply attached to your politics & official character, to say no more, & I partake with him in the enjoyment he will derive in taking you by the hand. Mr. Lewis Burwell is the bearer & I can venture to introduce him as a good man & a good Citizen, most firmly well affected to our Constitution. I know my friend the nature of your office & your zeal to fill it perfectly in all its parts leaves you but little time to attend to other matters, but the anxiety of Mr. Burwell to make even a small acquaintance with you induc’d me to trouble you with this letter, for which I will make no further apology. And now my Dear friend how do you do, how is my old acquaintance your better half & all your little offspring—you are often in my mind & my heart is with you, I only lament that I cannot see you all. If you have not leisure to grant Us a line, send me word by some chance acquaintance, your number of Children, their Sexes & how you all do. I have added a fifth to my number since I wrote to you, a hearty male, & a very few months will furnish the half dozen, but I am not knowing enough in the business to foretel the kind. Present us in a friendly way to Mrs H., & I beg you my Dr Hamilton to believe that I am unalterably.
Yr truely Affece Friend
R K Meade
Frederick Septr 30th 1794
